        Case 1:21-cr-00217-PGG Document 58 Filed 09/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            - against -
                                                                ORDER
STUART FINKELSTEIN,
                                                            21 Cr. 217 (PGG)
                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

             The conference currently scheduled for September 17, 2021 is adjourned to

Monday, September 20, 2021 at 10:00 a.m.

Dated: New York, New York
       September 16, 2021
